Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Ridgecrest Healthcare Center,
(CCN: 55-5248),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-11-323
Decision No. CR2561

Date: June 29, 2012

DECISION

Petitioner, Ridgecrest Healthcare Center (Petitioner or facility), is a long-term care
facility located in Ridgecrest, California, that participates in the Medicare program.
Following its annual survey, completed June 18, 2010, the Centers for Medicare and
Medicaid Services (CMS) determined that the facility was not in substantial compliance
with Medicare program requirements and that, for one day, its deficiencies posed
immediate jeopardy to resident health and safety. The facility did not challenge those
findings.

A surveyor revisited the facility on September 30, 2010, and, based on his findings, CMS
determined that the facility had not achieved substantial compliance, because it was not
then in compliance with 42 C.F.R. § 483.25(h)) (Tag F323), which governs accident
prevention. CMS ultimately found that the facility returned to substantial compliance on
November 24, 2010. Claiming that it returned to substantial compliance on August 13,
2010, Petitioner challenges CMS’s determination and the resulting civil money penalties
(CMPs): $1,000 per day from June 19 through September 29, 2010 and $150 per day
from September 30 through November 23, 2010. '

For the reasons set forth below, I find that the facility did not achieve substantial
compliance with program requirements until November 24, 2010, and the penalties
imposed — $1,000 per day from June 19 through September 29, 2010 and $150 per day
from September 30 through November 23, 2010 — are reasonable.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act § 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months, and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a); 488.308.

Here, following the facility’s annual survey, completed June 18, 2010, CMS determined
that the facility was not in substantial compliance with multiple program requirements:

e 42 CFR. §§ 483.13(b) and (c) (Tags F223, F224, F225 and F226 - resident
behavior and facility practices: abuse/staff treatment of residents);

e 42 C.F.R. §§ 483.15(a) and (e) (Tag F241 — quality of life: dignity/accommodation
of needs); 42 C.F.R. § 483.15(g) (Tag F250 — quality of life: social services);

e 42 C.F.R. § 483.15(h) (Tags F253, F257, and F258 — quality of life: environment);

e 42 CFR. §§ 483.20(d), 483.20(k)(1), and 483.20(k)(3)(i) (Tags F279 and F281 —
resident assessment: comprehensive care plans/professional standards of quality);

' Petitioner also complains that CMS imposed a “denial of payment for new admissions.”
However, because I decide that CMS has a basis for imposing a remedy, I have no
authority to review its determination to do so. 42 C.F.R. § 488.438(e)(2). Nor may I
review CMS’s choice of remedy. 42 C.F.R. § 488.408(g)(2).
e 42 C.F.R. § 483.25(h) (Tag F323 — quality of care: accident prevention);
© 42C.F.R. § 483.25(1) (Tag F329 — quality of care: unnecessary drugs);

e 42 C.F.R. §§ 483.25(m)(1) and (2) (Tags F332 and F333 — quality of care:
medication errors);

e 42 C.F.R. § 483.25(n) (Tag F334 — quality of care: influenza and pneumococcal
immunizations);

© 42C.F.R. § 483.35(g) (Tag F369 — dietary services: assistive devices);
© 42C.F.R. § 483.55(a) (Tag F411 — dental services);

© 42C.F.R. § 483.60(a) and (b) (Tag F425 — pharmacy services: procedures/service
consultation); and

e 42C.F.R. § 483.70(h) (Tag F465 — physical environment: environmental
conditions).

CMS also determined that the deficiencies cited under section 483.13 posed immediate
jeopardy to resident health and safety. P. Exs. 2, 3. CMS imposed CMPs of $10,000 per
day for one day of immediate jeopardy and $1,000 per day starting June 18, 2010. P. Ex.
3 at 2.

Petitioner did not appeal CMS’s findings or the penalties imposed, which are therefore
final and binding. 42 C.F.R. § 498.20(b). The facility was therefore not in substantial
compliance with program requirements at least through June 18, 2010.

Responding to the June survey findings, the facility submitted a plan of corrections
(POC), dated August 13, 2010, indicating that it had corrected its deficiencies as of that
date. P. Ex. 2. A surveyor revisited the facility and completed a follow-up survey on
September 30, 2010. Based on the survey findings, CMS determined that the facility
remained out of substantial compliance with Medicare requirements governing accident
prevention, 42 C.F.R. § 483.25(h) (Tag F323). CMS Ex. 1.

On November 24, 2010, surveyors revisited the facility a second time. Based on their
findings, CMS determined that the facility returned to substantial compliance as of
November 24. P. Ex. 8.
CMS has imposed CMPs of $10,000 per day for one day of immediate jeopardy (June 17,
2010) and $1,000 per day for 104 days of substantial noncompliance that was not
immediate jeopardy (June 18 through September 29), subsequently reduced to $150 per
day for an additional 55 days (September 30 through November 23, 2010). P. Ex. 8 at 5.

In this appeal, Petitioner concedes that it remained out of compliance through August 12,
2010, but claims that it returned to substantial compliance on August 13. P. Br. at 1-5.

On November 7, 2011, I convened a video hearing from the offices of the Departmental
Appeals Board in Washington, D.C. Counsel and witnesses convened in Bakersfield,
California. Mr. Michael Propst appeared on behalf of CMS. Mr. Thomas Collins
appeared on behalf of Petitioner. Transcript (Tr.) 5. I have admitted into evidence CMS
Exhibits (Exs.) 1-7 and Petitioner’s (P.) Exs. 1-4, 6-14, and 16-22. Tr. 7.

The parties filed pre-hearing briefs (CMS Br.; P. Br.) and post-hearing briefs (CMS.
Post-hrg. Br.; P. Post-hrg. Br.). CMS filed a reply brief.

IL. Issues
The issues before me are:

1. Did the facility correct its deficiencies and achieve substantial compliance prior to
November 24, 2010, and, if so, when?

and

2. If the facility’s noncompliance continued beyond June 18, were the penalties
imposed — $1,000 per day from June 19 through September 29 and $150 per day
from September 30 through November 23, 2010 — reasonable?

III. Discussion

A. The facility did not establish that it corrected the deficiencies cited under 42
CF.R. § 483.25(h) prior to November 24, 2010."

Once a facility has been found to be out of substantial compliance (as the facility was
here), it remains so until it affirmatively demonstrates that it has achieved substantial
compliance once again. Premier Living & Rehab Ctr., DAB No. 2146 at 23 (2008); Lake
City Extended Care, DAB 1658 at 12-15 (1998). The burden is on the facility to prove
that it has resumed complying with program requirements, not on CMS to prove that

* My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.
deficiencies continued to exist after they were discovered. Asbury Ctr. at Johnson City,
DAB No. 1815 at 19-20 (2002). A facility’s return to substantial compliance usually
must be established through a resurvey. 42 C.F.R. § 488.454(a). To be found in
substantial compliance earlier than the date of the resurvey, the facility must supply
documentation “acceptable to CMS” showing that it “was in substantial compliance and
was capable of remaining in substantial compliance” on an earlier date. (emphasis
added). 42 C.F.R. § 488.454(e); Hermina Traeye Mem’! Nursing Home, DAB No. 1810
at 12 (citing 42 C.F.R. § 488.454(a) and (e); Cross Creek Care Ctr., DAB No. 1665
(1998).

Further, if CMS accepts a deficient facility’s POC, the facility must then timely
implement all of the steps that it identified in the POC as necessary to correct the cited
problems. Cal Turner Extended Care Pavilion, DAB No. 2030 at 19 (2006); see also
Meridian Nursing Ctr., DAB No. 2265 (2009); Lake Mary Health Care, DAB No. 2081
at 29 (2007).

Program requirements. Under the statute and the “quality-of-care” regulation, each
resident must receive, and the facility must provide, the necessary care and services to
allow a resident to attain or maintain the highest practicable physical, mental, and
psychosocial well-being, in accordance with the his/her comprehensive assessment and
plan of care. To this end, the regulation mandates that the facility “ensure” that each
resident’s environment remains as free of accident hazards as possible. 42 C.F.R.

§ 483.25(h)(1). It must eliminate or reduce a known or foreseeable risk of accident “to
the greatest degree practicable.” Del Rosa Villa, DAB No. 2458 at 7 (2012) (quoting
Clermont Nursing & Convalescent Ctr., DAB No. 1923 at 9-10 (2004), aff'd, Clermont
Nursing & Convalescent Ctr., 142 F. App’x 900 (6" Cir. 2005); 42 C.F.R.

§ 483.25(h)(2); see also Briarwood Nursing Ctr., DAB No. 2115, at 5 (2007); Guardian
Health Care Ctr., DAB No. 1943, at 18 (2004) (citing 42 C.F.R. § 483.25(h)(2))
(mandating that the facility “take reasonable steps to ensure that a resident receives
supervision and assistance devices designed to meet his assessed needs and to mitigate
foreseeable risks of harm from accidents.”’); see Burton Health Care Ctr., DAB No. 2051
at 9 (2006) (holding that determining whether supervision/assistive devices are adequate
for a particular resident “depends on the resident’s ability to protect himself from
harm.”).

June survey findings and POC. Resident 6 (R6) suffered from severe osteoporosis. She
had a history of falls and had fractured her pelvis, facial bones, and the base of her skull.
In June 2010, she was recovering from hip and arm fractures. P. Ex. 2 at 46; Tr. 99.

R6’s wheelchair was “not new”; in fact, the facility admitted that it was “old” and had
been repaired multiple times. CMS Ex. 1 at 2; Tr. 92. During the June survey, the
surveyors saw R6 attempt to lock her wheelchair tires so that she could get into bed, but
her wheelchair brake was broken. P. Ex. 2 at 46. The facility’s Director of Nursing
(DON), Sharon Aleo, promised to repair it “right away.” P. Ex. 2 at 46-47; P. Ex. 16 at 2
(Aleo Decl. {9 5, 6); Tr. 91. CMS cited a deficiency under 42 C.F.R. § 483.25(h),
finding that the facility failed to maintain R6’s wheelchair in proper working order,
which put the resident at risk for falls. P. Ex. 2 at 46.

In its POC, the facility said that the maintenance supervisor had inspected “all other
wheelchairs” to ensure that their brakes were functioning properly. On August 11, 2010,
according to the POC, the administrator “in-serviced” the maintenance supervisor and
facility staff “regarding monitoring of all wheelchair breaks[sic] to ensure they are in
good condition.” The facility also promised that staff would report to the maintenance
supervisor “for immediate repair” any malfunctioning wheelchair brake, and the
maintenance supervisor would “monitor all wheelchairs during daily routine rounds to
ensure they are in good repair.” P. Ex. 2 at 46.

September survey findings. During the September revisit, Surveyor Todd Elkins made a
point of examining R6’s wheelchair to make sure that the promised repairs had been
made.* Tr. 63. He found the chair in the resident’s room and noted that the two front
brakes “did not secure the wheelchair when engaged,” so the chair moved forward easily
when lightly pushed. CMS Ex. 7 at 3 (Elkins Decl. 12); Tr. 75.4 Surveyor Elkins
spoke to Licensed Vocational Nurse (LVN) Letticia Zubia, who confirmed that the
brakes did not work properly. CMS Ex. 7 at 3-4 (Elkins Decl. 4 12); P. Ex. 18 at 1
(Zubia Decl.

4 3); Tr. 60.

The parties argue about whether Surveyor Elkins observed and discussed broken front
brakes, broken back brakes, or both. I find this dispute of little consequence. Surveyor
Elkins testified, credibly, that the wheelchair moved even when the brakes were engaged.
Petitioner has not refuted this testimony. Whatever the underlying cause, the evidence
establishes that R6’s wheelchair brakes did not prevent the chair from moving, which,
everyone agrees, endangers any resident who uses the broken chair. See, e.g., Tr. 99.

Surveyor Elkins subsequently spoke to James Kapp, the facility’s maintenance
supervisor, who told him that not all of the wheelchairs had been inspected and repaired.
Maintenance Supervisor Kapp characterized the effort as a “work in progress” and
estimated that fifteen chairs had been evaluated and repaired. CMS Ex. 7 at 4 (Elkins
Decl. § 13); Tr. 66, 69.

* R6 is referred to as R12 in the September survey documents.

* In error, CMS cites the Elkins declaration as CMS Ex. 6. CMS Post-hrg. Br. at 5. CMS
Exhibit 6 is, in fact, a resident roster. The Elkins declaration is CMS Ex. 7. See CMS
List of Proposed Exhibits (July 6, 2011).
The surveyor findings present insurmountable problems for the facility: 1) contrary to
the assurances in the POC, the brakes on R6’s wheelchair did not function properly; 2)
contrary to the assurances in the POC, the facility had not inspected and repaired all of its
wheelchairs; and 3) notwithstanding Maintenance Supervisor Kapp’s best efforts, the
facility had not implemented effective procedures for ensuring that broken wheelchairs
were promptly identified, reported to maintenance, and repaired. The absence of
effective procedures was especially problematic, because most of the facility’s
wheelchairs were old and had required multiple repairs. Tr. 168.

Petitioner concedes that the brakes to R6’s wheelchair were broken at the time of the
September 30 survey but maintains that, consistent with the assurance of its POC, it had
fixed them immediately after the June survey. P. Ex. 16 at 2 (Aleo Decl. § 6); P. Ex. 17
at 3 (Kapp Decl. J 13); Tr. 167-168. CMS questions this claim, pointing out that no one
told Surveyor Elkins that the chair had been repaired earlier. Tr. 76-77.

Maintenance Supervisor Kapp testified that he repaired R6’s wheelchair brakes during
the June survey, on the same day they were brought to his attention, and I found this
testimony credible. P. Ex. 17 at 3 (Kapp Decl. § 13); Tr. 167-168, 177. He also testified
that he kept logs indicating when a wheelchair was repaired. Tr. 178. The facility
produced portions of a “maintenance log” that seems to indicate that the wheelchair was
repaired on June 29, 2010. P. Ex. 13 at 2; Tr. 178.

That the brakes were temporarily repaired does not bring the facility into substantial
compliance, however. Correcting a cited deficiency, by itself, does not mean that the
facility has achieved substantial compliance; facilities must remain in substantial
compliance. The “regulations emphasize the need for continued compliance, rather than
cyclical compliance.” The facility must not only remedy deficient practices, but “also
ensure that correction is permanent.” P. Ex. 2 at 3; 42 C.F.R. § 488.454(e); Hermina
Traeye Mem’! Nursing Home, DAB No. 1810 at 12 (citing 42 C.F.R. § 488.454(a) and
(e); Cross Creek Care Ctr., DAB No. 1665 (1998). Thus, even though the facility
temporarily repaired R6’s wheelchair, it did not keep the chair in good and safe working
order. The facility was therefore not in substantial compliance with 42 C.F.R.

§ 483.25(h).

Petitioner has not explained when, following the June repair, R6’s wheelchair brakes
broke again. In his written declaration, Maintenance Supervisor Kapp says that some
time after he repaired R6’s wheelchair brakes in June, he “received another notice that
the same resident’s wheelchair needed to be repaired.” P. Ex. 17 at 3 (Kapp Decl. § 14).
But his written declaration is conspicuously silent as to when and how he received that
notice. During his cross-examination, he was specifically asked when he received the
notice that the resident’s wheelchair needed to be repaired, and he said eventually that
this occurred “after” the September survey. Tr. 172-73.
Maintenance log entries show that R6’s wheelchair, identified as chair #8 (P. Ex. 13 at 2),
needed brake repairs on June 29 and November 3, 2010. The chair and R6’s room
number are listed in an entry dated November 3, 2010, with the adjacent “status” box
indicating problems with the brakes (and possibly other aspects of the wheelchair).
Outside the status box is written “good,” but that entry is not dated. P. Ex. 13 at 3.
Neither Maintenance Supervisor Kapp nor Petitioner has explained the significance of
these entries, but I can reasonably infer that something was again wrong with the
wheelchair brakes on November 3. Petitioner produces no maintenance log entry
indicating that that anyone reported or repaired malfunctioning brakes on this wheelchair
between June 29 and November 3.

Under cross-examination, Maintenance Supervisor Kapp seemed to surprise everyone by
claiming, for the first time, that the wheelchair Surveyor Elkins examined in R6’s room
during the September survey was not the same wheelchair that other surveyors examined
during the June survey. Tr. 173-74.° Maintenance Supervisor Kapp testified that R6’s
roommate’s chair was “donated” to R6. Tr. 173. He was then unable to explain why,
according to the facility’s maintenance log, R6 (in room 103A) had the same chair with
the same serial number in June and November. P. Ex. 13 at 2, 3; Tr. 174-75. In its
closing brief, Petitioner claims, also for the first time, that the chairs were different but,
again, does not explain why, if R6 changed chairs, the facility’s maintenance log shows
that she had the same one in June and in November. P. Post-hrg. Br. at 8.

I find it ultimately irrelevant whether the broken wheelchair Surveyor Elkins examined in
September was the same one that the surveyors inspected in June. Replacing R6’s
broken wheelchair with another broken wheelchair would not have corrected the
deficiency.

While acknowledging that R6 had broken wheelchair brakes at the time of the September
survey, the facility suggests that this presented no problem because R6 had been admitted
to the hospital the day before the survey began, so she would not have been using the
wheelchair. Tr. 58, 59, 95. But the facility has not established how long those brakes
had been broken prior to R6’s hospital admission. Tr. 60. We know that R6 had been
using the wheelchair up until the time she went to the hospital, and no one had reported
the broken brakes to maintenance. Tr. 96. In the meantime, the wheelchair was left in
her room with no indication that it was broken and no plan for its repair. Tr. 76, 97-98.

DON Aleo maintains that the chair “was on the maintenance schedule to be fixed” at the
time of the September survey. P. Ex. 16 at 2, 3 (Aleo Decl. {9 7, 11). In this regard, I
found her testimony singularly unconvincing. She said, “[T]he chair was scheduled to be

* In its pre-hearing brief, Petitioner acknowledged that, in September, Surveyor Elkins
observed R6’s wheelchair in her room and discussed its malfunctioning brakes with
various staff. P. Br. at 2-3. It did not suggest that R6 had been given another chair.
fixed that day, to my understanding . . . [f]rom maintenance.” Tr. 98. When asked if
Maintenance Supervisor Kapp told her that the chair was scheduled to be fixed that day,
her response was equivocal: “I believe that’s my recollection.” Tr. 98. Even though
DON Aleo claimed that staff reported such problems, in writing, on a “maintenance log”
and on a “communication log,” the facility produced no log entries showing that the
broken brakes were reported anytime between June and September. Tr. 96, 97, 111-12.

Moreover, Maintenance Supervisor Kapp’s testimony totally undermines DON Aleo’s
claim. His description of events establishes that the broken wheelchair brakes were
reported to him after Surveyor Elkins discovered them:

When I was told that a wheelchair needed to be replaced, I was like, all
right. So I grab my tools, I went to the chair and noticed the resident
wasn’t in her room.

And I asked where the resident was. They said that she was over at the
hospital. Well, I found out that the chair wasn’t, like a quick fix, like I
thought it would be, you know, tighten up the brake or something like that.

No, it needed a little bit more. So J took it back to my office. I made sure
that it had a note on the back of the chair that said what room number it was
and, you know, that it needed repair.

That way, so I knew that the chair was for that resident and that it was to be
repaired. And I was in the process of working on something else, so since
she wasn’t using it at that point in time, I didn’t repair [it] right then and
there.

Tr. 187 (emphasis added). Thus, when he learned that the chair was broken, Maintenance
Supervisor Kapp removed the chair from R6’s room, which establishes that he first
learned about the broken chair after Surveyor Elkins found it in the resident’s room.

The facility claims to have implemented procedures to ensure that broken wheelchair
brakes were promptly identified, reported to maintenance, and repaired. P. Ex. 2 at 46.
In fact, as shown by the circumstances surrounding R6’s broken brakes, it plainly had no
such system in place. It seems that Maintenance Supervisor Kapp, on his own, was
attempting to develop a system, which he referred to as an “inventory/log” as a means of
identifying the facility’s wheelchairs, their location and repair history. But he conceded
that the system was “in the process of developing” and was never completed. Tr. 183-85,
189. In any event, he had no authority to enforce such a system. While he encouraged
staff to write down their requests for repairs, no facility policy mandated that they do so.
It was something that Maintenance Supervisor Kapp “politely tried to have everybody
do.” Tr. 191.
10

In this regard I see virtually no evidence of any meaningful management involvement in
ensuring that repairs were timely reported and made nor evidence that staff timely
learned about malfunctioning equipment. The facility produced no written procedures,
but apparently the responsibility for all of this rested with Maintenance Supervisor Kapp.
Tr. 110-11. But Maintenance Supervisor Kapp had no assistance. “I was running the
whole department, doing it all by myself.” Tr. 194. In addition, the majority of
wheelchairs in the facility were in need of repair, and Maintenance Supervisor Kapp
typically spent two and a half hours per day repairing them. Tr. 168, 178. Ihave no
doubt that Maintenance Supervisor Kapp was a hard-working employee, committed to
keeping the facility’s equipment in good repair. But the demands placed on him were
unreasonable and virtually guaranteed that he would not be able to do all that he was
charged with doing.

Thus, the facility did not implement all of the steps it identified as necessary for it to
achieve substantial compliance. It did not maintain R6’s wheelchair brakes in good
working order and had no effective system in place to ensure that all other wheelchairs
were kept in good repair. It was therefore not ensuring that each resident’s environment
remained as free of accident hazards as possible and was not in substantial compliance
with 42 C.F.R. § 483.25(h).°

B. The penalties imposed are reasonable.

To determine whether a CMP is reasonable, I apply the factors listed in 42 C.F.R.

§ 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort
or safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.
§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

I consider whether the evidence supports a finding that the amount of the CMP is at a
level reasonably related to an effort to produce corrective action by a provider with the

° Because I find that the facility’s deficiencies regarding identification and repair of
wheelchair brakes put it out of substantial compliance with 42 C.F.R. § 483.25(h) and
justify the penalties imposed following the September survey, I need not address the
deficiencies cited with respect to staff’s placement of the Marissa sling. See Senior
Rehab & Skilled Nursing. Ctr., DAB No. 2300 at 6, n.5 (2010), aff'd, Senior Rehab
Skilled Nursing. Ctr.v. HHS, No. 10-60241 (2011).
11

kind of deficiencies found, and in light of the section 488.438(f) factors. I am neither
bound to defer to CMS’s factual assertions, nor free to make a wholly independent choice
of remedies without regard for CMS’s discretion. Barn Hill Care Ctr., DAB No. 1848, at
21 (2002); Comty Nursing Home, DAB No. 1807, at 22 et seq. (2002); Emerald Oaks,
DAB No. 1800, at 9 (2001); CarePlex of Silver Spring, DAB No. 1638, at 8 (1999).

CMS imposed a CMP of $1,000 per day, which it reduced to $150 per day following the
September survey. One thousand dollars is at the lower end of the applicable penalty
range and $150 is at the very low end of that range ($50 to $3,000). 42 C.F.R.

§§ 488.408(d)(1)(iii); 488.438(a)(1)(ii).

CMS does not argue that the facility’s history justifies a higher CMP. Petitioner has not
claimed that its financial condition affects its ability to pay the penalty.

With respect to the other factors, it is important to remember that the $1,000 per day
CMP was based on the findings of the June survey. The sheer number of deficiencies
cited then justifies a significant penalty. Even after the immediate jeopardy was
removed, its deficiencies caused actual harm to facility residents. Among other
problems, the facility failed to assist residents who needed help with meals and did not
provide essential dental services. P. E. 2 at 28-30, 35, 37-38. It failed to arrange
ophthalmology services to multiple residents with failing eyesight, including one who
suffered from glaucoma. P. Ex. 2 at 35-39. The facility was not properly heated, with
temperatures as low as 60 degrees in one of the resident’s rooms and 65 degrees in the
dining room. P. Ex. 2 at 40. Surveyors observed an electric curling iron plugged-in and
unattended. P. Ex. 2 at 45-47. The facility had an excessively-high medication error rate
(16.7%). P. Ex. 2 at 50. In addition to wheelchair brakes, other necessary repairs had not
been made (which is not surprising considering that one unassisted individual was
responsible for repairs): torn and missing window screens, broken ice makers, broken
bench, a water valve in need of repair, and dangerous holes in the residents’ garden. P.
Ex. 2 at 63-64. These significant deficiencies more than justify the relatively low $1,000
per day penalty.

Following the September survey, CMS determined that most of these deficiencies had
been corrected and reduced the penalty to the low amount of $150 per day. Inasmuch as
the remaining deficiency was serious, threatening resident health and safety, I find the
amount reasonable.
12

IV. Conclusion

For the reasons discussed above, I find that the facility did not return to substantial
compliance until November 24, 2010. I affirm as reasonable the penalties imposed —
$1,000 per day from June 19 through September 29, 2010 and $150 per day from
September 30 through November 23, 2010.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

